 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 25th
day of March, 2013 but effective as of the 26th day of March, 2013 (the
“Effective Date”) by and between Repros Therapeutics Inc., a Delaware
corporation (the “Company”), and Jaye Thompson, PhD (the “Employee”).

 

WITNESSETH

 

WHEREAS, the Company desires to employ the Employee as its Senior Vice President
of Clinical and Regulatory on the terms and subject to the conditions set forth
herein, and the Employee desires to accept such employment.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.Employment.

 

(a)                The Company hereby employs the Employee and the Employee
hereby accepts employment as the Senior Vice President of Clinical and
Regulatory of the Company, subject to the direction of the Chief Executive
Officer and the Board of Directors of the Company. Employee agrees that she
shall perform and discharge well and faithfully the duties and responsibilities
that are assigned to her by the Chief Executive Officer and the Board of
Directors of the Company, which shall include, but are not limited to: (i)
overseeing the clinical development activities of the Company relating to the
Company’s two product candidates, Proellex® and Androxal®; (ii) assisting the
CEO in developing comprehensive management strategies for the Company; (iii)
assisting the CEO in the general management of the Company's operations; and
(iv) performing such other duties as may be reasonably assigned to Employee from
time to time. The Employee agrees to devote such of her time, attention and
energy to the business of the Company, and any of its subsidiaries or
affiliates, as may be required to perform the duties and responsibilities
assigned to her by the Chief Executive Officer and the Board of Directors of the
Company to the best of her ability and with requisite diligence.

 

(b)               The Employee agrees to comply in all material respects, at all
times during the Term (as defined in Section 2 hereof), with all applicable
policies, rules and regulations of the Company.

 

2.             Term. Subject to the terms hereof, this Agreement shall commence
on the Effective Date hereof and shall terminate on the first anniversary of the
Effective Date (the “Initial Term”); provided, that this Agreement will
automatically renew for successive one-year periods after the Initial Term (each
an “Additional Term”) unless terminated in accordance with Section 6. The
Initial Term together with any Additional Term shall be referred to herein as
the “Term.”

 



 

 

 

3.Compensation.

 

(a)                The Company agrees to pay to Employee during the Initial Term
a base annual salary of $250,000, payable in equal semi-monthly installments or
on any other periodic basis consistent with the Company's payroll procedures,
subject only to such payroll and withholding deductions as are required by
applicable federal and state laws. The base annual salary for each Additional
Term shall be reviewed on an annual basis by the Board of Directors and
recommendations for a salary adjustment shall be made based on both individual
and corporate performance; provided, however, that there is no assurance that
the base annual salary will be increased for any subsequent Additional Term,
such decision to be within the discretion of the Board of Directors.

 

(b)               The Company will issue, to Employee, an incentive stock option
(the “Option”) to purchase 100,000 shares of the Company’s Common Stock under
the Company’s Stock Option Plan, at an exercise price equal to the closing price
of the Company’s Common Stock on the Nasdaq Capital Market on the Effective
Date, subject to commencement of employment. Such shares shall vest and be
exercisable at a rate of 1/12th of the total thereof for each quarter of
Employee’s employment following the Effective Date, provided that all shares
shall vest and be exercisable in the event of a Change of Control (as defined
below).

 

(c)                The Employee shall be eligible to receive an annual bonus, in
amounts to be determined from time to time by the Board of Directors of the
Company provided, however, that there is no assurance that the Employee will be
paid a bonus for each given year.

 

4.Fringe Benefits; Expenses.

 

(a)                So long as the Employee is employed by the Company, the
Employee shall participate in all employee benefit plans sponsored by the
Company for its executive employees, including, but not limited to, vacation
policy, health insurance, dental insurance and retirement plans; provided,
however, that the nature, amount and limitations of such plans shall be
determined from time to time by the Board of Directors of the Company.

 

(b)               The Company agrees to reimburse the Employee for all
reasonable out-of-pocket expenses incurred by her in the performance of her
duties, subject to the submission of appropriate documentation in accordance
with the Company's expense reimbursement policy as in existence from time to
time.

 

5.             Confidential Information and Non-Competition. The Employee has
executed and agrees to comply with the Confidentiality, Proprietary Information
and Inventions and Non-Competition Agreement, a copy of which is attached as
Exhibit A hereto and incorporated herein by reference.

 



 

 

 

6.Termination.

 

(a)                At any time during the Term, the Company may, at its sole
discretion, discharge the Employee, with or without “Cause”. Such termination
shall be effective on delivery of written notice to the Employee of the
Company's election to terminate this Agreement under this Section 6. For
purposes of this Agreement, the following events shall constitute “Cause”:
(i) the conviction of the Employee by a court of competent jurisdiction of a
crime involving moral turpitude; (ii) the commission, or attempted commission,
by the Employee of an act of fraud on the Company; (iii) the misappropriation,
or attempted misappropriation, by the Employee of any funds or property of the
Company; (iv) the continued and unreasonable failure by the Employee to perform
in any material respect her obligations under the terms of this Agreement;
(v) the knowing engagement by the Employee, without the written approval of the
Board of Directors, in any direct, material conflict of interest with the
Company without compliance with the Company's conflict of interest policy;
(vi) the knowing engagement by the Employee, without the written approval of the
Board of Directors, in any activity which competes with the business of the
Company or which would result in a material injury to the Company; or (vii) the
knowing engagement by the Employee in any activity that would constitute a
material violation of the provisions of the Company's Insider Trading Policy or
Business Ethics Policy, if any, then in effect.

 

If the Company terminates the Employee's employment under this Agreement for
reasons other than Cause or if Employee terminates her employment for Good
Reason (as defined below), then the Company shall, subject to the terms of this
Section 6, pay to the Employee (or her estate or representative, as appropriate)
an amount equal to six (6) months compensation at her then current salary,
payable semi-monthly or in accordance with the Company's payroll procedures, and
shall continue to provide benefits in the kind and amounts provided up through
the date of termination for the six (6) month period, including, without
limitation, continuation of any Company-paid benefits as described in Section 4
of this Agreement for the Employee and her family. Under no circumstances shall
the Employee be entitled to any compensation or continuation of benefits for any
period of time following her termination if her termination is for Cause. If the
Company terminates the Employee's employment under this Agreement for reasons
other than Cause, the Employee agrees to accept, in full settlement of any and
all claims, losses, damages and other demands that the Employee may have arising
out of such termination as liquidated damages and not as a penalty, the six (6)
month salary payments and continuation of Company-paid benefits as set forth
above. The Employee hereby waives any and all rights that she may have to bring
any cause of action or proceeding, as a result of such termination, except to
enforce the Company's obligation to pay amounts owing pursuant to this
Section 6.

 

(b)               This Agreement will terminate automatically on the earliest to
occur of: (i) the death or disability of the Employee; or (ii) the voluntary
retirement of the Employee.

 



 

 

 

(c)                If at any time during the Term of this Agreement, the
Employee is unable to perform effectively her duties hereunder because of
physical or mental disability, the Company shall continue payment of
compensation as provided in Section 3 hereof during the first twelve (12) month
period of such disability to the extent not covered by the Company's disability
insurance policies, if any. On the expiration of such twelve (12) month period,
the Company, at its sole discretion, may continue payment of the Employee's
salary for such additional periods as the Company elects or may terminate this
Agreement without any further obligations thereunder. If the Employee should die
during the Term of this Agreement, the Employee's employment and the Company's
obligations hereunder shall terminate as of the last day of the month in which
the Employee's death occurs.

 

(d)               As used in this Agreement, “Good Reason” shall mean: (i) any
material diminution in the title, powers, duties, responsibilities or functions
of the Employee as described in Section 1 above; (ii) any unilateral reduction
of Employee’s salary unless such reduction is applicable to all executive
officers on a similar basis; or (iii) movement of the Employee’s principal place
of employment greater than fifty (50) miles from its current location.

 

As used in this Agreement, a “Change of Control” shall mean:

 

(i) the acquisition after the Effective Date by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) (a “Person”) of beneficial ownership of 30% or more of
either (x) the then outstanding shares of common stock of the Company (the
“Outstanding Common Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”), provided that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (A), (B) and (C) of subsection (ii)
hereof; or

 



 

 

 

(ii) consummation after the Effective Date of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”) in each case, unless,
following such Corporate Transaction, (A) (1) all or substantially all of the
persons who were the beneficial owners of the Outstanding Common Stock
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 30% of the then outstanding shares of common stock of the
corporation resulting from such Corporate Transaction, and (2) all or
substantially all of the persons who were the beneficial owners of the
Outstanding Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 30% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction,
as the case may be, (B) no Person (excluding (1) any corporation resulting from
such Corporate Transaction or any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Corporate Transaction and
(2) any Person approved by the members of the Board in office immediately prior
to such Corporate Transaction) beneficially owns, directly or indirectly, 30% or
more of the then outstanding shares of common stock of the corporation resulting
from such Corporate Transaction or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to such Corporate Transaction and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction were members of the Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Corporate Transaction.

 

(e)                At any time during the Term of this Agreement, the Employee
may terminate this Agreement by giving at least thirty (30) days written notice
to the Company of her intent to terminate this Agreement, with the date of
termination to be specified in such notice.

 

(f)                If this Agreement is terminated by the Employee pursuant to
Section 6(e) hereof, then the Company will have no obligation to pay any amount
to the Employee other than amounts earned or accrued pursuant to Section 3
hereof, but which have not yet been paid, as of the date of termination.

 

7.             Assignment by Employee. Except as otherwise expressly provided
herein, the Employee agrees for herself, and on behalf of her executors and
administrators, heirs, legatees, distributees and any other person or persons
claiming any benefits under her by virtue of this Agreement, that this Agreement
and the rights, interests and benefits hereunder shall not be assigned,
transferred, pledged or hypothecated in any way by the Employee or any executor,
administrator, heir, legatee, distributee or person claiming under the Employee
by virtue of this Agreement and shall not be subject to execution, attachment or
similar process. Any attempt at assignment, transfer, pledge or hypothecation or
other disposition of this Agreement or of such rights, interests and benefits
contrary to the foregoing provision, or the levy of any attachment or similar
process thereupon, shall be null and void and without effect.

 



 

 

 

8.             Successors of the Company. This Agreement shall be binding on and
inure to the benefit of any Successor (as hereinafter defined) of the Company
and any such Successor shall be deemed substituted for the Company under the
terms of this Agreement. As used in this Agreement, the term “Successor” shall
include any person, firm, corporation or other business entity which at any
time, whether by merger, purchase or otherwise, acquires all or substantially
all of the assets or businesses of the Company; but no such substitution shall
relieve such companies of their original obligations hereunder. This Agreement
may not otherwise be assigned by the Company without the Employee's consent to
any person, firm, corporation, limited liability company, trust or other entity.

 

9.             Notices. All notices or other communications that are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given when delivered in person, transmitted by telecopier or
mailed by registered or certified first class mail, postage prepaid, return
receipt requested, to the parties hereto at the address set forth below (as the
same may be changed from time to time by notice similarly given) or the last
known business or residence address of such other person as may be designated by
either party hereto in writing.

 

If to the Company:

Repros Therapeutics Inc.
2408 Timberloch Place, Suite B-7
The Woodlands, Texas 77380
Attn: Joseph S. Podolski

 

If to the Employee:

Jaye Thompson, PhD

58 N Brokenfern Drive

The Woodlands, Texas 77380

 

 

10.           Waiver of Breach. A waiver by the Company or the Employee of a
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any other breach by the other party.

 

11.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas.

 

12.           Severability. If any provision of this Agreement shall, for any
reason, be held to violate any applicable law, and so much of said Agreement is
held to be unenforceable, then the invalidity of such specific provision herein
shall not be held to invalidate any other provision herein which shall remain in
full force and effect.

 

13.           Amendment. This Agreement constitutes and contains the entire
agreement of the parties and supersedes any and all prior negotiations,
correspondence, understandings and agreements between the parties respecting the
subject matter hereof. This Agreement may be modified only by an agreement in
writing executed by all the parties hereto.

 

14.           Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 



 

 

 

15.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument.

 

16.           Cumulative Remedies. All rights and remedies hereunder are
cumulative and are in addition to all other rights and remedies provided by law,
agreement or otherwise.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 



  COMPANY:       REPROS THERAPEUTICS INC.           By: /s/ Joseph S.
Podolski                                               Joseph S. Podolski,
President and CEO           EMPLOYEE:           By: /s/ Jaye
Thompson                                                    Jaye Thompson, PhD



 

 



 



 

